DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending as filed in the 02/28/2019 Preliminary Amendment.

Information Disclosure Statement
The TWO information disclosure statements submitted 02/28/2019 and 07/29/2020 were properly filed in compliance with 37 CFR 1.97 and considered.

Rejections
35 U.S.C. 101: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more. 
	Step 1:  Claims 1-7 and 9-12 recite a composition comprising at least six plant extracts including an Phellodendri Cortex, Schizonepetae Spica, Sophorae Radix, Glycyrrhizae Radix, Liriopis Tuber, and Radix Rehmanniae Exsiccate. This combination constitutes a composition of matter, thus, the claim falls into a statutory category of invention under 35 U.S.C. 101. 
	Step 2A1:  Each of the extracts represents a product of nature whose substance is determined by the plants extracted. The markedly different characteristics analysis is used to determine whether the claimed nature-based products recite natural phenomenon or laws of nature. MPEP 2106.04(c)(I). 
This analysis requires comparing the claimed nature-based product limitations to their naturally occurring counterparts and determining whether the claimed limitations possess markedly different characteristics from the natural counterpart. MPEP 2106.04(c)(II). Where the claim is to a nature-based product produced by combining multiple components (e.g., a claim to "a probiotic composition comprising a mixture of Lactobacillus and milk"), the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts.
In this case, there is no natural counterpart combination, therefore, the individual ingredients are compared to their individual natural counterparts. (MPEP 2106.04(II)(A). Each of the claimed extracts is made up of chemicals derived from natural plant sources. The markedly different characteristic analysis requires comparing these extracted chemical compounds to their natural counterparts.
The compounds making up an extract of Phellodendri Cortex, when compared to the same compounds in their natural plant-setting are the same compounds. For example, berberine found in a Phellodendri Cortex extract is one-in-the-same with berberine found in the parent plants, Phellodendron amurense Rupr and Phellodendron chinense Schneid. This rationale extends to each of the extracts making up the claimed combination. The extracts are made up of natural chemicals which are expected to retain their structural properties and thus their bioactivity. Accordingly, each of the nature-based components of  claims 1-7 and 9-12 are considered to be products of nature and thus judicial exceptions. 
	Step 2A2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 
	In this case, there are no additional elements to speak of within claims 1-7 and 9-12 that integrate the recited judicial exceptions into practical applications, as each of these claims represent product claims rather than method claims. By contrast, note that none of the claimed methods of treatment utilizing the claimed judicial exceptions are rejected, because the method claims represent a practical application under step 2A2. As such, the claims do not recite additional elements that integrate the judicial exceptions into any practical application of the judicial exceptions, because the claims are drawn to a composition rather than any application of that composition.
	Step 2B:  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
Claim 1 recites a combination of plant extracts that are demonstrated to treat atopic dermatitis. The only additional elements to speak of are the requirement that the composition be a “pharmaceutical composition” and the combination itself. The term “pharmaceutical composition” does not meaningfully limit the judicial exceptions, which are already known for their bioactivity in Asian medicine. (Spec., p. 4). Furthermore, the combination of extracts does not appear to add inventive concept, considering each is well-understood, routine, and conventional for use in treating atopic dermatitis. For example, Kim(1), et al., Lab. Anim. Res., 26:377 (2010) teaches that the topical application of a water extract of Liriope platyphylla provided therapeutic effects to atopic dermatitis in NC/Nga mice. (Abstract; p. 380, Fig. 1). Kim(2), et al., The Journal of Korean Medicine Opthalmology and Otolaryngology and Dermatology, 27:17 (2014) demonstrates the efficacy of an external preparation containing, inter alia, Sophorae Radix and Schizonepetae Spica against atopic dermatitis. (Abstract; p. 37). Lee, et al., Korean Medicine Study, 16:171 (2007) demonstrates the efficacy against atopic dermatitis of an orally administered composition comprising, inter alia, Phellodendri Cortex, Sophorae Radix, Glycyrrhizae Radix, and Radix Rehmanniae. (Abstract; p. 173, Table 1). Therefore, claim 1 is not drawn to patent eligible subject matter. 
Claims 2 and 3 add limitations regarding the solvents used for extraction, however, the listed solvents are well-understood, routinely, and conventionally used in preparing medicinal extracts comprising the claimed ingredients, as indicated in Sasidharan, et al., Afr. J. Tradit. Complement. Altern. Med., 8:1 (2011) at pp. 2-5. 
Claim 4 adds limitations regarding the amounts of each of the six claimed extracts. These amounts are tied to a greater than additive effect, as demonstrated by the specification, at a ratio of 1:1:1:1:1:1 (p. 37-38), and claim 4 would not be rejected if limited to this ratio, as it provides inventive concept. Outside of this ratio, it is not clear that the composition is more than the sum of its individual components which, as indicated, are each already known to be useful in treating atopic dermatitis. This analysis also applies to claim 12.  
Claim 5 adds limitations regarding concentration of the extracts within a pharmaceutical composition. The concentration is not shown to amount to something more, e.g., a synergistic or greater than additive effect. Furthermore, modifying the concentration of a product/composition has been found to be insufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).
Claims 6 and 7 adds a pharmaceutically acceptable carrier, excipient, or diluent (claim 6) or specify the formulation (claim 7), however, these additives and formulations are well-understood, routine, and conventional in the formulation of preparations intended for therapeutic use. For example, Kim(2) teaches an external preparation of combined extracts for treating atopic dermatitis in various forms including body wash, lotion, cream, and gel. (pp. 28-29, Table 1).
Claims 9-11 add limitations to the type of composition, i.e., food (claim 9), quasi-drug (claim 10), or cosmetic (claim 11). These labels are interpreted as intended uses, which do not appear to limit the structure of the claimed judicial exceptions or elevate them to something beyond the nature-based products. These elements amount to instructions to apply the claimed composition as food, as quasi drug, or as cosmetic, however, it is unclear that these labels alter the composition itself, whose individual components are already indicated to be well-understood, routinely, and conventionally used in treating atopic dermatitis. 

Objections
 	Claims 8 and 13-19 are objected to for dependence on a claim which is rejected or not allowable. 

Relevant Art
Kim, et al., Lab. Anim. Res., 26:377 (2010) teaches that the topical application of a water extract of Liriope platyphylla provided therapeutic effects to atopic dermatitis in NC/Nga mice. (Abstract; p. 380, Fig. 1). 
Kim, et al., The Journal of Korean Medicine Opthalmology and Otolaryngology and Dermatology, 27:17 (2014) demonstrates the efficacy of an external preparation containing, inter alia, Sophorae Radix and Schizonepetae Spica against atopic dermatitis. (Abstract; p. 37).
	Lee, et al., Korean Medicine Study, 16:171 (2007) demonstrates the efficacy against atopic dermatitis of an orally administered composition comprising, inter alia, Phellodendri Cortex, Sophorae Radix, Glycyrrhizae Radix, and Radix Rehmanniae. (Abstract; p. 173, Table 1).

Conclusion
Claims 1-19 are pending.
Claims 1-7 and 9-12 are rejected.
Claims 8 and 13-19 are objected to. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655